IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 72 WM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
CLARENCE COLEMAN,                            :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.